MEMORANDUM OPINION


No. 04-05-00576-CR

Silas TOLBERT,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-0646
Honorable Mary Román, Judge Presiding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   September 7, 2005

MOTION TO DISMISS GRANTED; DISMISSED
            Appellant filed a motion to dismiss his appeal. The motion is granted, and this appeal is
dismissed. See Tex. R. App. P. 42.2(a).
                                                                                    PER CURIAM
Do not publish